Citation Nr: 0531180	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  95-16 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  What evaluation is warranted for traumatic arthritis of 
the of the left foot, with fractures at the base of the left 
second, third, and fourth metatarsals from March 4, 1992?

2.  What evaluation is warranted for chondromalacia patellae 
of the right knee from March 4, 1992?

3.  What evaluation is warranted for right knee arthritis 
from March 4, 1992?


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from December 1985 to March 
1992.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in July 2004, at which time a separate, 10 
percent evaluation was assigned for degenerative arthritis of 
the right knee, effective from March 4, 1992.  The issues of 
the veteran's entitlement to a rating in excess of 10 percent 
for right knee arthritis from March 4, 1992, as well as 
claims pertaining to the initial ratings warranted for 
traumatic arthritis of the left foot and for chondromalacia 
patellae of the right knee, were remanded to the Department 
of Veterans Affairs (VA) Regional Office (RO) Phoenix, 
Arizona, through the VA's Appeals Management Center (AMC) in 
Washington, DC, for additional development.  Subsequent to 
those attempts by the AMC to complete the requested actions, 
the case was returned to the Board for further review.  

The issue of the veteran's entitlement to a rating in excess 
of 10 percent from March 4, 1992, for degenerative arthritis 
of the right knee is addressed in the Remand portion of this 
document below and is being REMANDED to the RO via the AMC.  
VA will advise the veteran if further action is required on 
his part.


FINDINGS OF FACT

1.  For the period from March 4, 1992, to the present, not 
more than a moderate left foot injury, due to traumatic 
arthritis of the left foot with fractures at the base of the 
left second, third, and fourth metatarsals, is shown.  

2.  For the period from March 4, 1992, to the present, not 
more than a slight impairment of the right knee, manifested 
by lateral instability or recurrent subluxation, due to 
chondromalacia patellae, is demonstrated.  

3.  Neither frequent periods of hospitalization nor a marked 
interference with employment are indicated in terms of either 
the veteran's service-connected traumatic arthritis of the 
left foot with fractures at the base of the left second, 
third, and fourth metatarsals, or chondromalacia patellae of 
the right knee, during the period since March 4, 1992.  


CONCLUSIONS OF LAW

1.  From March 4, 1992, to the present, not more than a 10 
percent rating is for assignment for traumatic arthritis of 
the left foot with fractures at the base of the left second, 
third, and fourth metatarsals.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45,4.59,4.71a, 
Diagnostic Code 5010-5284 (2004).

2.  From March 4, 1992, to the present, not more than a 10 
percent rating is for assignment for chondromalacia patellae 
of the right knee.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5257 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, this matter was remanded by the Board in July 
2004 for additional development.  Such action had been 
preceded by the Board's December 2003 remand to the RO, a 
development memorandum of September 2002 to its now defunct 
evidence development unit, and a March 1999 remand, wherein 
certain actions were requested to be undertaken.  All of the 
actions sought by the Board by its prior development requests 
appear to have been completed in full as directed, and the 
veteran does not contend otherwise.  See Stegall v. West, 11 
Vet.App. 268, 270-71 (1998).  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), became law in 
November 2000.  The VCAA significantly added to VA's duties 
when processing claims for benefits by redefining the 
obligations of VA with respect to its duty to assist a 
claimant, and including an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  To implement these provisions VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Under the changes effectuated by the VCAA, VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  In this case, there is no issue as 
to providing an appropriate application form or completeness 
of the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet.App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).  VA has 
told the claimant to submit evidence in his possession.  
38 C.F.R. § 3.159(b)(1).  Written notice of the foregoing was 
furnished by the AMC to the veteran through its July 2004 
letter to him.  To that extent, VA's duties established by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) have been 
satisfied.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This assistance 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
this case, VA has made use of its resources to assist the 
veteran in the development of his claim, including obtaining 
all pertinent record of medical treatment compiled by VA, as 
well as administrative and medical records of the Social 
Security Administration.  In addition, the veteran was 
afforded multiple VA medical examinations in connection with 
the matters herein at issue.  Thus, it is concluded that all 
assistance due the veteran has been rendered to him.  

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), it was held 
that the applicable statute and regulation provide for pre-
initial-RO adjudication notice of the VCAA.  It was, however, 
specifically recognized that the Court did not intend to 
invalidate adjudications made prior to the provision of VCAA 
notice.  Id. at 120.  Instead, the veteran was found to have 
the right to be provided the requisite VCAA content-complying 
notice and proper subsequent VA process at some time during 
the appellate process.  Id. at 122-4.  Here, while the 
initial RO adjudication predated the enactment of the VCAA, 
full notice of the VCAA occurred in July 2004, followed  by 
readjudication of the claims and notice to the veteran as 
required by Pelegrini.  Therefore, to decide the appeal would 
not be prejudicial error to the veteran-claimant under 
Bernard v. Brown, 4 Vet.App. 384 (1993).

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Merits of the Claims for Initial Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes (DCs) identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Service connection for chondromalacia patellae of the right 
knee and for traumatic arthritis of the left foot with 
fractures at the base of the second, third, and fourth 
metatarsals was established by the RO in a May 1993 rating 
decision.  At that time, a 10 percent rating was assigned 
under DC 5257 for chondromalacia patellae of the right knee, 
and a 10 percent rating was assigned for traumatic arthritis 
of the right foot under DC 5010-5284, both effective from 
March 4, 1992.  By virtue of the notice of disagreement filed 
in July 1993, the veteran challenged the disability ratings 
initially assigned by the RO.  As such, there are presented 
"original claims" as contemplated by Fenderson v. West, 12 
Vet.App. 119 (1999) (at the time of an initial rating, 
separate or "staged" ratings may be assigned for separate 
periods of time based on the facts found), as opposed to 
claims for "increased ratings."   No subsequent change to 
the characterization of either disability or the rating 
originally assigned was effectuated.

Arthritis due to trauma, as substantiated by X-ray findings, 
is rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 
5010.  Degenerative arthritis is rated in accordance with 
38 C.F.R. § 4.71a, DC 5003, which provides that when 
arthritis is established by X-ray findings it will be rated 
on the basis of limitation of motion under the appropriate 
DCs for the specific joint or joints involved.  Where the 
limitation of motion of the specific joint involved is 
noncompensable under the appropriate DCs, a 10 percent rating 
is for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added, under DC 5003.  Id.  With X-ray evidence 
of involvement of two or more major joints or two or more 
minor joints, a 10 percent rating is assignable.  Id.  Where 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent rating is 
assignable.  Id.  

Ratings are not assignable under 38 C.F.R. Part 4 on the 
basis of limitation of motion of the foot.  Under 38 C.F.R. 
§ 4.71a, DC 5284 where there is a moderately severe 
disability, a 20 percent rating is for assignment, and a 
moderate disability warrants a 10 percent evaluation.  

As for the left foot disorder, the question presented by this 
appeal is whether there is shown to be more than a moderate 
foot injury during the period from March 1992 to the present.  
That question must be answered in the negative, based on a 
review of all pertinent medical data which identify the 
existence of not more than a moderate injury of the left foot 
at any time throughout the period in question.  Fenderson.  
In this regard, the undersigned notes clinical data reported 
on VA medical examinations in 1992, 1995, and 2003 are 
inconsistent with the presence of more than a moderate left 
foot injury.  Clinically, there was a tendency to bear weight 
on lateral border of the left foot in some inversion on 
examination in September 1992, but range of motion of the 
subtalar joints was normal.  When evaluated during 1993, 
complaints of left foot pain were set forth, and use of 
orthotics was subsequently shown.  In March 1994, an avulsed 
fragment of the left foot shown by demonstrated by diagnostic 
testing, but subtalar motion was intact, and there was no 
indication of erythema, swelling, or diminished muscle 
strength.  

On VA examination in August 1995, there was reported to be 
severe pain on motion of the left foot, albeit with normal 
range of motion.  Marked tenderness was present.   VA 
examination in May 2003 identified some limp on the left and 
tenderness of the foot, but without swelling, deformity, or 
sensory deficit.  There was mild dorsiflexion give-way 
weakness.  Nevertheless, the May 2003 examiner concluded in 
an October 2004 addendum that the degree of left foot 
impairment was slight and that there was no basis to consider 
the veteran's left foot disablement as the equivalent of a 
foot or toe amputation.  

At no time during the evaluation period was there any 
indication of malunion or nonunion of the tarsal or 
metatarsal bones, such as might warrant analogous rating 
under DC 5283 at a rate above 10 percent.  Similarly, 
evidence of claw foot is absent, and DCs 5277, 5279, 5280, 
5281, 5282 do not provide a basis for the assignment of more 
than a 10 percent rating on the basis of weak foot, 
metatarsalgia, hallux valgus or rigidus, or hammertoe, 
respectively.  Pes planus is likewise not a manifestation of 
the disability in question.  There is absolutely no evidence 
that the veteran's left foot disorder is so severe as to be 
the equivalent of a foot or toe amputation, such as might 
warrant a rating in excess of 10 percent.  38 C.F.R. § 4.71a, 
DCs 5166, 5170, 5171, 5172, 5173, 5276.  

Given that the schedular criteria for the assignment of a 
rating in excess of 10 percent have not been met, there 
remains for consideration the question of whether any further 
increase in the schedular evaluation for left foot 
disablement is warranted on the basis of 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Such regulations provide that the rating for a 
musculoskeletal disorder based on limitation of motion should 
reflect functional limitation that is due to pain, as 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  When assigning a disability rating, 
it is necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movement.  DeLuca 
v. Brown, 8 Vet.App 202, 206-7 (1995).  

In assessing the degree of pain and functional loss 
pertaining to the left foot, the undersigned notes that the 
veteran's predominant complaint is pain.  Even severe pain is 
noted objectively.  There is, however, very persuasive 
evidence in the form of psychological and psychiatric 
examinations conducted in June and July 1994, which indicate 
that his complaints of pain are inconsistent with objective 
pathological and diagnostic findings.  Such evaluations 
yielded diagnoses of a somatization disorder and somatiform 
pain disorder and the examiners opined that the veteran's 
complaints of pain were out of proportion to the underlying 
physical causes.  Given the paucity of objective findings of 
left foot pathology, and the inconsistency between the pain 
complaints voiced by the veteran and objective findings of 
little, if any, limitation of motion of the left foot or 
toes, it would be inconsistent with 38 C.F.R. §§ 4.40, 4.45 
either and DeLuca to assign a schedular evaluation in excess 
of 10 percent on the basis of pain or functional loss.  

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set for in 
this paragraph an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

Lacking in this case is any probative evidence that the 
veteran's service-connected left foot disorder, alone, is 
productive of a marked interference with employment or has 
necessitated frequent periods of hospital care, such as to 
render impractical the application of the regular schedular 
standards.  Such disorder undoubtedly limits his ability to 
perform certain work-related tasks, but the assigned 
schedular rating contemplates industrial impairment.  Notice 
is also taken that the only medical professional to have 
directly addressed such question determined in his October 
2004 report that that a marked interference with employment 
had not resulted.  It, too, must be noted that while others, 
including medical practitioners and the Social Security 
Administration, have found the veteran to be unemployable, 
those determinations have been based on multiple disorders, 
disorders and not simply left foot disablement.  It is also 
not shown that any hospital care was required during the 
pertinent period for the disability at issue.  As such, it 
cannot be reasonably concluded that assignment of a higher 
rating is warranted on an extraschedular basis.  See Bagwell 
v. Brown, 9 Vet.App. 337, 338-9 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).

Regarding the knee where there is moderate recurrent 
subluxation or lateral instability a 20 percent rating is for 
assignment.  38 C.F.R. § 4.71a, DC 5257.  Where there is a 
slight recurrent subluxation or lateral instability a 10 
percent rating is assigned.  Id.  

Review of the record discloses that the veteran's 
chondromalacia patellae has since March 4, 1992, resulted in 
not more than a slight knee impairment due to recurrent 
subluxation or lateral instability.  The use of a right knee 
brace during much of the pertinent period is indicated.  
Still, while complaints of right knee instability and give-
way are documented, clinical examinations demonstrate not 
more than slight laxity of right knee ligaments.  Indicia of 
either subluxation or instability were not evident on a VA 
medical examination in September 1992, and despite his 
complaints of joint locking and give-way when seen by VA on 
an outpatient basis from June to October 1993, no objective 
evidence of instability or subluxation was shown.  A February 
1994 private outpatient treatment note revealed that the 
veteran had slight medial laxity with valgus stress of the 
right knee at 30 degrees, in addition to generalized ligament 
laxity, but that it is extent to which relevant pathology is 
indicated.  VA medical examination in August 1995 in no way 
documented the presence of any greater level of right knee 
impairment.  

The only indication of any more extensive impairment is seen 
in an April 2001 referral from a nurse practitioner to the 
Orthopedic Clinic for an evaluation, with the provisional 
diagnosis being bilateral knee laxity.  In the section 
outlining the reasons for the referral, it was noted that the 
veteran had a long history of bilateral knee problems with 
severe ligament laxity.  That history, however, is not 
confirmed by any indicated clinical evaluation occurring in 
April 2001, or for that matter any time prior thereto or 
subsequently.  Notice is taken that, when the veteran's right 
knee was evaluated by VA in May 2003, the ligaments of his 
right knee were found to be stable, and in November 2003 and 
October 2004 addenda to his May 2003 report, the VA examiner 
noted that the degree of resulting right knee impairment was 
slight.  

From March 4, 1992, to the present, not more than a mild 
right knee subluxation or lateral instability is demonstrated 
and, as such, a schedular evaluation in excess of 10 percent 
is not for assignment under DC 5257.  Fenderson.  Medical 
data likewise do not reflect the presence of ankylosis; 
dislocation of semilunar cartilage with frequent episodes of 
locking, pain, and joint effusion; or tibial or fibular 
impairment, such as would warrant the assignment of a 
schedular evaluation in excess of 10 percent under DCs 5256, 
5258, or 5263.  DC 5258 regarding removal of semilunar 
cartilage and DC 5263 as to genu recurvatum do not provide 
for the assignment of ratings greater than 10 percent.  

Functional limitations per 38 C.F.R. §§ 4.40, 4.45 and DeLuca 
are identified, to include pain and a mild limp causing 
incoordination.  However, those manifestations of functional 
loss are applicable only to those DCs where the basis for 
rating is limitation of motion.  See Johnson v. Brown, 9 
Vet.App. 7, 11 (1996) (DC 5257 is not predicated on 
limitation of motion and 38 C.F.R. §§ 4.40, 4.45 do not 
apply.)  In this instance, under DC 5257, the focus is on 
other than limitation of motion, and as such, functional loss 
is not for consideration.  

Lastly, there is the question of whether the veteran's 
chondromalacia patellae of the right knee warrants an 
extraschedular rating.  Evidence in support of such 
entitlement is limited to the veteran's testimony, which is 
in no way supported by medical data.  As indicated above in 
relation to the veteran's left foot disorder, one or more 
medical or other professionals has offered an opinion that 
the veteran is unemployable on the basis of various 
disorders, including his right knee disability.  However, no 
medical or other professional has determined that his right 
knee disorder alone has resulted in a marked impairment of 
employment.  The only individual to have addressed the 
question directly is a VA physician, who determined in 
October 2004 that no such impairment flowed from the 
veteran's chondromalacia patellae.  As well, there is no 
objective showing that such disorder of the right knee 
disorder has required frequent hospitalization, so as to 
render impractical the application of the regular schedular 
standards.  It must be recalled that assigned schedular 
ratings reflect the fact that the veteran's industrial 
capabilities are impaired.  VanHoose v. Brown, 4 Vet.App. 
361, 363 (1993).  Accordingly, no extraschedular rating is 
assignable.

On the basis of the aforementioned discussion, it is found 
that the preponderance of the evidence is against the 
assignment of a schedular or extraschedular rating in excess 
of 10 percent for either disorder during the period from 
March 4, 1992, to the present.  




ORDER

A schedular or extraschedular evaluation in excess of 10 
percent is not warranted for traumatic arthritis of the of 
the left foot, with fractures at the base of the left second, 
third, and fourth metatarsals, from March 4, 1992.  

A schedular or extraschedular evaluation in excess of 10 
percent is not warranted for chondromalacia patellae of the 
right knee from March 4, 1992.


REMAND

On remand, the AMC failed to address the question of the 
veteran's entitlement to a schedular or extraschedular 
evaluation in excess of 10 percent for right knee arthritis, 
contrary to the Board's directive.  Remand is thus required 
for corrective action.  Stegall.  

Accordingly, this portion of the appeal is REMANDED for the 
following actions:

1.  Following the completion of any 
further action indicated, the veteran's 
claim for entitlement to a schedular and 
extraschedular rating in excess of 10 
percent from March 4, 1992, for right 
knee arthritis must be adjudicated on the 
basis of all of the evidence of record 
and all governing legal authority, 
including the VCAA, its implementing 
regulations, and the opinions of Federal 
courts interpreting such body of law, as 
well as 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca and Fenderson.   
If extraschedular entitlement is found, 
referral of the case to VA's Under 
Secretary for Benefits or the Director of 
the Compensation and Pension Service for 
action under 38 C.F.R. § 3.321, as 
appropriate, is required.  
2.  If the benefit sought on appeal 
remains denied, the veteran must be 
provided with a supplemental statement of 
the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
No inference should be drawn regarding the final disposition 
of the claim in question as a result of this action.  



	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


